Gardner, J.
Heretofore, about January 9, 1948, the defendant, Mrs. Edna Roseberry, was convicted on two counts charging her with the ill-treatment of two minor children. By bill of exceptions she brought that case to this court for review. The decision of the lower court was affirmed by this court (78 Ga. App. 324, 50 S. E. 2d, 77). Subsequently, the defendant filed a motion in the Criminal Court of Fulton County seeking to set aside her conviction upon the ground that the accusation upon which she was tried was so defective that her conviction was a nullity. This motion was overruled by the lower courts and she assigns error on that judgment here. “A motion to set aside a verdict and judgment is not an appropriate remedy in a criminal case.” Waits v. State, 204 Ga. 295 (49 S. E. 2d, 492).

Judgment affirmed.


MacIntyre, P.J., and Townsend, J., concur.